Brooke, J.
(dissenting). The record in this case discloses that the distance between Pottawattamie Beach and St. Joe Harbor is 8 miles. The boat in which plaintiff was being transported was capable of covering the distance in about one hour. When approximately 5 miles of the distance had been covered, *73a sudden squall, accompanied by a heavy rain, developed. It is uncontradicted that the heavy precipitation, accompanied by a clouding of the sun, rendered it impossible for the occupants of the boat to see more than a very few feet ahead of them. The velocity of the wind for a period of ten minutes was between 40 and 50 miles per hour. According to the testimony, not more than ten minutes elapsed between the indications that a squall was coming and its actual breaking. The record further discloses that a line of pound nets was set along the shore between Pottawattamie Beach and St. Joe Harbor at a distance of about 1,000 feet from the shore, and extending out into the lake a like distance. In fair weather it was customary for boats, the size of the one in use on this occasion, to navigate between the shore and the pound nets. In rough or stormy weather they usually proceeded outside said line of nets. There being no indication of bad weather when the trip under consideration was undertaken, the inside passage was chosen. When the storm broke> Porter, the master of the ship, continued on his way, accelerating the speed of his engine to its limit, which was about 9 miles per hour. The wind which came from the northwest had a tendency to drift the boat somewhat toward the shore. The exact amount of the drift it was impossible to determine by reason of the fact that the storm had entirely obscured the shore and all lights.
The Edgewater pier extends out into the lake for a considerable distance near the point where the boat was when the squall struck her. As the master was proceeding to propel his boat in what he believed to be the proper direction, the lights on the Edgewater pier suddenly appeared almost directly in front of him and but a comparatively few feet distant. Both he and the plaintiff agreed that he immediately attempted to turn his boat to the right towards the lake, but was *74unable to escape contact with the pier. Porter claims that this contact was due to the fact that his engine “died” upon him, probably because in the storm water had interfered with the proper operation of its mechanism. The plaintiff claims that after the boat struck the pier the master tried to clear her, but, being unable to do so, he shut off the engine. In my opinion it is immaterial which narrative accords with the fact. Having struck the pier and being unable to disengage his boat therefrom, Porter climbed out upon the pier and instructed the plaintiff to follow. This the plaintiff did, and was assisted by Porter from the boat to the pier.
The only witness produced by plaintiff to prove negligence on the part of the defendant was the plaintiff himself. . On cross-examination he was interrogated as follows:
“Q. What did this man do on that boat that, in your judgment, he had not ought to have done?
“A. I do not think he should; he should have deserted his launch at the time.
“Q. Well, what else; now, you were there?
“A. That would take in the whole question, I believe, when you ask me, What should not he have done? that he deserted his launch. He deserted his launch, and practically left me there at — on the pier, because after I had got up on the pier, and had a hold of the fence, he started running on down the pier.
“Q. He lifted you up on the pier?
“A. He assisted me on the pier on this side of the fence on the side of the lake; he was on the other side of the fence.
“Q. You got across the fence in some way?
“A. I got across the fence in some way.
“Q. Were you hurt in getting across the fence?
“A. No; I was not hurt in getting across the fence; I was hurt before I got across.
“Q. Tell us something in your judgment that indicated that he did that he had not ought to have done; that you consider negligence?
*75“A. I consider when we were tossed around in the lake, not knowing where he was at, that it should have been in his place — if he had a compass there he could have turned his boat around and run into towards the shore. I can’t say that he is negligent in that part, in a way. If he had a compass there, why he probably would have known his way to go. * * * He made his turn too short and caught the pier.
“Q. Made what turn too short?
“A. Coming out from around heye where I "showed you before, where we crossed — where the canopy caught the end of the pier. That was negligence on his part. Had he guided his boat right, he would have missed the pier. * * *
“Q. The fact of the matter is, you didn’t .see"the' pier at all until the boat was striking right on the pier.1 That is true?
“A. No, sir; he was shoving the boat from the piey before we struck it.
“Q. After he got up close to the pier he endeavored to save the boat?
“A. Yes, sir.
“Q. How close to the pier were you before you saw; it?
“A. We were almost on top of it.”
I am clearly of the opinion that the situation as disclosed by the uncontradicted evidence was one of emer-: gency, where the master of the ship, confronted by one of the perils of navigation, with full knowledge of such facts as could be obtained under the circumstances,* exercised his best judgment in the extremity which presented itself, and this is true whether we accept the master’s story that the engine “died” upon him or the plaintiff’s story that he shut off the power after the boat had struck.
It is not apparent to me that the master was guilty even of an error of judgment in his conduct after the lights suddenly appeared in front of him. The predicament in which he then found himself was due to an error in judgment as to the direction in which he *76was steering, caused by the sudden darkness which completely obscured his surroundings.
To the quotation from The Tom Lysle (D. C.), 48 Fed. 690, which, my Brother Stone presents in his opinion, should be added:
“No one can be charged with carelessness, when he does that which his judgment approves, or where he omits to do that of which he has no time to judge. Such act or omission, if faulty, may be called a mistake, but not carelessness” (citing Brown v. French, 104 Pa. 604; Williams v. Le Bar, 141 Pa. 149 [21 Atl. 525]).
“It is the elementary principle that when a man acts according to his best judgment in an emergency, * * * he is not chargeable with negligence” ' (citing Staloch v. Holm, 100 Minn. 276 [111 N. W. 264, 9 L. R. A. (N. S.) 712])
. — but I am unable to glean from this record that defendants’ agent, Porter, when confronted with this emergency, which was not of his own making, acted even injudiciously.
I am of opinion that the judgment should be reversed without a new trial.
Ostrander and Kuhn, JJ., concurred with Brooke, J.